Appellant was convicted in the District Court of McLennan County for the offense of receiving and concealing stolen property and his punishment assessed at confinement in the penitentiary for a term of four years.
The statement of facts in the case is not signed and approved by the trial judge, and under the authorities we cannot consider it. We have examined very carefully appellant's bills of exception, and regret to say that without the statement of facts, we are unable to determine from them as to whether they disclose any error in the case. It is to be regretted that appellant has been deprived of a statement of facts, as we always prefer to pass on the questions presented, but we are precluded from doing so in this case by reason of the fact that the trial court has not approved the statement of facts.
Finding no error in the record, it is our opinion that the case should be affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.